On Motion for a Rehearing.
Since it appears from the' record that Home Owners Loan Corporation filed it§ claim as a preferred claim against the property described in its Deed of Trust— that js to say, against the land and improvements described in such instrument— ,and asked that its claim be paid out of the proceeds of the sale of such property as a preferred debt and claim against such property, and did not, in filing its claim, ask that there be included its lien upon and its right to any rents collected from or due from said property, we hold that said claimant must be relegated to its claim against the land and improvements thereon.
Furthermore, we are of opinion that there is no proper pleading on the part of Home Owners Loan Corporation asking for the application of the rents to the pay‘ment of its debt.
It therefore follows that the order of the district court, attempting to compel the administrarix to pay the rents collected and to be collected by her to the payment of Home Owners Loan Corporation's debt, is erroneous and same should be reversed and set aside.
The judgment of this court dated December" 4, 1942, is this day set aside and vacated, and it is the judgment of this court that the judgment of the district court ordering and directing the admin-istratrix, Ann Pullen, to sell the real estate in controversy and to pay the claim of Home Owners Loan Corporation out of the proceeds of such sale, be affirmed, and that the judgment and order of said trial court, ordering and directing the said adminis-tratrix to pay over to Home Owners Loan Corporation all rents collected by her, and to be collected by her, from the said real estate, is reversed and judgment is here rendered that Home Owners Loan Corporation take nothing as to such rents.
The judgment is affirmed in part and reversed and rendered in part; and the costs of appeal are taxed against the appellee.
The motion for a rehearing is sustained in part and overruled in part.